 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDMonroeandLocal 432,International Union of Electri-cal, Radio and Machine Workers ofAmerica, AFL-CIOMonroeandThomasDoyle, Sr.,Petitioner and Local432, InternationalUnionof Electrical,Radio andMachineWorkers ofAmerica,AFL-CIO. Cases 22-CA-4001 and 22-RD-268May 25, 1971DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS FANNING, JENKINS, AND KENNEDYOn October 23, 1970, Trial Examiner Arthur M.Goldberg issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had not engagedin the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed, asset forth in the attached Trial Examiner's Decision. Inaddition, the Trial Examiner found that the Respond-ent's conduct prior to the election held in Case 22-RD-268 was not objectionable and recommended the cer-tification of the results thereof. Thereafter the GeneralCounsel filed exceptions to the Trial Examiner's Deci-sion and a supporting brief. The Respondent filedcross-exceptions to the Decision and a supporting brief,and a brief in answer to the General Counsel's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with these cases to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cialerrorwas committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in these cases, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner only to the extent consistent herewith.1.The complaint alleged that the Respondent vi-olated Section 8(a)(1) and (5) of the Act by grantingwage increases and other benefits to employees in thebargaining unit and by threats of economic reprisals ifthe employees remained members of the Union or gaveany assistance or support to it.The Trial Examiner found that the Respondent didnot give wage increases and other benefits for the pur-pose of causing the employees to reject the Union. Fur-ther, he found that the Respondent's actions alleged asthreats of economic reprisals were within the permissi-ble bounds of campaign rhetoric. Thus he recom-mended that the complaint be dismissed, and objec-tions to the election in Case 22-RD-268, encompassing190 NLRB No. 100the same factual issues as in the complaint, be over-ruled, and the results of the election certified. We donot agree with the Trial Examiner.The Trial Examiner relied on the Board's decision inTennessee Handbags,179 NLRB No. 161, where anemployer had granted benefits to employees during thecritical period before an election. Under the circum-stances of that case, the Board found that the prepon-derance of the evidence did not establish that the em-ployer had granted and announced the benefits for thepurpose of causing the employees to reject the union,and dismissed the complaint as to that allegation.The Board is not convinced that the circumstancesin the instant case are of the same nature as those inTennessee Handbags,Here the Union has representeda unit of Respondent's production and maintenanceemployees since 1954, the latest contract between Re-spondent and the Union having expired on September30, 1969. This contract covered Respondent's em-ployees at its Orange and Clifton, New Jersey, plants.In 1966 the operation at Clifton was made a separateand distinct operating division of Litton Industries,calledAutomated Business Systems,' with its ownmanagement and policies separate from Respondent'sOrange plant. This proceeding is concerned only withthe employees at Respondent's plant at Orange.Beginning in 1966, Respondent had difficulty in re-cruiting and retaining employees for jobs within thebargaining unit due to its wage structure which com-pared unfavorably with that of other employers in thearea utilizing the same type of employees.In 1967, Respondent and ABS entered into negotia-tions with the Union in which the hoped-for goal wasseparate contracts for Respondent and ABS. Prior tothese 1967 negotiations, Respondent had prepared awage survey which showed Respondent's wage struc-ture to be considerably lower than other employers inthe survey. However, these negotiations broke downdue to economic issues, including Respondent's failureto offer any wage increases or fringe benefits.In January 1969, while Respondent was still ex-periencing great difficulties in recruiting and retainingemployees in many categories, and had in fact subcon-tracted out some work with the agreement of the Un-ion,Respondent and the Union again entered intonegotiations for a separation of the unit employees atOrange and Clifton. Although the Union at this timeasked for as much as a $1-an-hour increase for some ofthe skilled unit employees in order to bring their wagelevel to the average paid for the same jobs in the area,Respondent counterproposed a 3-cent-per-hour in-crease across the board. The parties later settled on anaverage of a 10-cent-per-hour increase. Also out of'Herein called ABS MONROEthese negotiations came a memorandum of understand-ing separating the units.In April 1969, Respondent again prepared a wagesurvey similar to the 1967 survey. As with the 1967survey, this showed that Respondent's wage scale forunit employees was considerably below that of otheremployers. Its was also below competitive levels in re-spect to benefits.In June 1969, Respondent and the Union begannegotiations for a new contract to follow the one dueto expire on September 30, 1969. After negotiationshad begun, the Petitioner filed a decertification petition,and subsequently filed charges against both the Unionand the Respondent. Because of this, negotiationsceased on August 5, after at least three bargaining ses-sions had been held. Although Respondent's managerof employees compensation, Stewart, testified that Re-spondent had already planned that its final contractproposal would encompass the wages and benefits itunilaterally was to grant later in October 1969, we notethat the contract proposals submitted by Respondentdid not contain these wages and benefits.On October 13, 1969, 13 days after the collective-bargaining agreement expired, Respondent began itsgranting of wage increases and benefits to the unit em-ployees. In granting these, Respondent held personalinterviews with each unit employee. Present at theseinterviewswere Stewart, the employee's immediatesupervisor, and such supervisor's supervisor. At theseinterviews the employees were told that there would beno more checkoff of the union dues; they would be paidbiweekly instead of weekly; there would be no more useof a timeclock for recording work hours, but the em-ployees would fill out a weekly timesheet; they weregetting an 8-percent wage increase; they were going tobe allowed to participate on a contributory basis inLitton Industries' benefit programs not available tothem under the collective-bargaining agreement; amerit system would determine future salaries; and theywould now be covered under the sick leave plan. Thecontributory benefits plans offered the employees in-cluded additional life insurance, supplemental life in-surance, major medical insurance, a salary continua-tion plan, and improved retirement benefits.On October 22, 1969, all the parties entered into aStipulation for Certification Upon Consent Election inCase 22-RD-268, and the date of the election was setas November 13. Thereafter, Respondent sent letters tothe employees in the unit on October 31. The letter,which is alleged to contain a threat of reprisal for sup-port of the Union, states in part:We are dedicated to the principle of the dignity ofeach individual, and I feel very strongly that eachemployee should share in our programs of in-creased wages, better fringe benefits and pensionplans. This will be possible if we have no union.517It is well established that Section 8(a)(1) prohibitsconduct by an employer "immediately favorable to em-ployees undertaken with the express purpose of imping-ing upon their freedom of choice for or against unioni-zation and is reasonably calculated to have thateffect."2It is also established that the mere timing of thegranting of the benefits during the critical period beforean election does not make the act a violation of Section8(a)(1), if the circumstances show that it was not donewith the purpose of influencing the employees' choicein the election.'The facts in the instant case make untenable a deter-mination that the Respondent did not grant the benefitsin October to influence the employees' choice in theupcoming election.Although Respondent did not know, until it hadalready begun the interviews to announce the benefits,that the Petitioner's appeals from the Regional Direc-tor's dismissal of the charges against Respondent andthe Union had been denied, it had been advised that theRegional Director was going forward with the investi-gation in the representation case, and the Petitionerhad requested that the representation hearing be re-opened. Although Respondent did not know just whenthe election would be held, it had no reason to expectthat there would be no election.Further, although Respondent had experienced diffi-culty in recruiting and retaining employees in the unitbecause of its low wage scale and lack of benefits forbetter than 3 years, it is clear it did nothing to alleviatethis problem while it was bargaining with the Union.Respondent asserts it did not offer wage increases in1967 because ABS had a veto power over such an offerby Respondent. Although Respondent testified that itwas willing to grant wage increases in 1967, its negotia-tor at this time stated that "the companies" were in noposition to grant wage increases. Also, the evidencereflects numerous occasions on which either Respond-ent or ABS made separate supplemental agreementswith the Union, ABS even having upgraded jobs withraises,without Respondent being affected.Regarding the January 1969 negotiations betweenRespondent and the Union, Respondent testified that itdid not attempt to raise the wages to a competitive levelthen because it knew that contract negotiations wouldbe coming up soon and the Union would be asking fora big wage increase. This, however, fails to lend cre-dence to the alleged sudden necessity in October toraise wages and grant benefits after years of refusal todo so and shortly before an election, particularly inview of Respondent's omissions of any such proposalsin itscontract negotiations starting in June 1969.NL R.B.vExchangeParts Co.,375 U S 405Tennessee Handbags,Inc, supra 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurther, the conclusion that these benefits were off-ered to influence the employees' vote is reinforced byRespondent's October 31 letter which states that theincreased wages and better fringe benefits and pensionplans "will be possible if we have no union." As theSupreme Court said inExchange Parts,"Employeesare not likely to miss the inference that the source ofbenefits now conferred is also the source from whichfuture benefits must flow and which may dry up if it isnot obliged.""We therefore find that Respondent granted wage in-creases and added benefits in October for the purposeof influencing the employees in their choice of whetheror not they wished to be represented by the Union.We also find that Respondent by its letter of October31 in effect coerced the employees and threatened themwith economic reprisals if they assisted or supportedtheUnion. These acts we find were in violation ofSection 8(a)(1) of the Act.2.The objections to the election raised substantiallythe same factualissuesas were raised in the unfair laborpractice complaint. The Trial Examiner recommendedthey be dismissed and the results of the election cer-tified.For the reasons stated before in finding the8(a)(1) violations, we also sustain these objections tothe election, and will set aside the results thereof.3.The General Counsel seeks a bargaining orderunder the doctrine set forth inN.L.R.B. v. Gissel Pack-ing Company,395 U.S. 575. There is no specific evi-dence that the Union represented a majority of Re-spondent's Orange employees, apart from those now inClifton; nor may it be presumed that it did at the timeof the unfair labor practices or the election. Althoughthe Union had been certified as the collective-bargain-ing representative in 1954, the unit has changed sub-stantially since thattime.The unit at Respondent'sOrange plant which was found appropriate by the TrialExaminer, with whom we concur, is only one segmentof the original certified unit, in that it includes em-ployees only at'Orange, and the production operationscarried on at Orange in the past have all been trans-ferred out of that plant.The unit certified in 1954 was made up of Respond-ent's employees at its MorrisPlainsand Orange plants,where Respondent was at that time engaged in manu-facturing. Successive bargaining agreements with theUnion followed this certification. Subsequently, theMorris Plains plant was closed and the operationstransferred to Bristol, Virginia, and Orange. Later theOrange plant ceased doing any production work, itbeing transferred to Bristol and Clifton, New Jersey.Further the unit found appropriate herein is not thesame asthe unit covered by the most recent contractbetween Respondent and the Union. As noted above,the employees of ABS at Clifton were also representedby the Union under that contract. By agreement of theparties, ABS and Respondent now have separate units,the unit at Respondent's plant being only about one-sixth the size of the unit covered by the 1965 contract.Also, a decertification petition was filed at Respond-ent's,plant in July 1969, and in October 1969, Respond-ent, the Union, and the RD Petitioner entered into aStipulationfor Certification Upon ConsentElection.For all of the foregoing reasons,we are not findinga violation of Section 8(a)(5), nor are we issuing abargaining order. Rather, we will order that a secondelection be conducted in the unit found appropriate.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth above,occurring in connection with the Respondent's opera-tions as described in the Trial Examiner's Decision,have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices it will be recommendedthat it cease and desist therefrom,and take certainaffirmative action designed to effectuate the policies ofthe Act.CONCLUSIONS OF LAW1.Monroe is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.Local432, InternationalUnion of Electrical, Ra-dio and MachineWorkers of America, AFL-CIO, is alabor organization within the meaning ofthe Act.3.By engaging in certain described conduct referredto herein,Respondent interferedwith,restrained, andcoerced its employees in the exercise of rights guaran-teed to them by Section7 of the Act,and therebyengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and(7) of theAct.5.TheRespondent has not committed any unfairlabor practices other than those found herein.'NL R.B v Exchange Parts Co, supra. MONROEORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, Monroe,Orange, New Jersey, its officers, agents, successors, andassigns, shall:1.Cease and desist from unlawfully granting, or an-nouncing the grant of, economic benefits for the pur-pose of undermining the Union; threatening employeeswith economic reprisal for assistance to, or support of,the Union; or, in any like or related manner interferingwith, restraining, or coercing employees in the exerciseof rights guaranteed by the Act. However, nothingherein shall be construed to require the Respondent torescind or discontinue new wage rates or other benefitspreviously granted.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its Orange, New Jersey, plant copies of theattached notice marked "Appendix."5 Copies of saidnotice, on forms provided by the Regional Director forRegion 22, after being duly signed by the Respondent'srepresentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.It is further ordered that the election held onNovember 13, 1969, in Case 22-RD-268, be, and ithereby is, set aside, and said case is hereby remandedto the Regional Director for Region 22 to conduct anew election.[Direction of Second Election' omitted from publica-tion.]'In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "POSTED BY ORDEROF THE NATIONAL LABOR RELATIONS BOARD" shall be changedto read "POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD "'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsior UnderwearInc,156 NLRB 1236,NLRB. v Wyman-Gordon Co,394 U S 759Accordingly, it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by theEmployer with the Regional Director for Region 22 within 7 days after thedate of issuance of the Notice of Second Election by the Regional DirectorThe Regional Director shall make the list available to all parties to theelectionNo extension of time to file this list shall be granted by the RegionalDirector except in extraotdinary circumstances Failure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed519APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT grant you wage increases orother benefits to discourage you from designatingLocal 432,InternationalUnion of Electrical, Ra-dio and Machine Workers of America, AFL-CIO,or any other union as your representative for col-lective bargaining. However, nothing requires usto discontinue any benefits previously given toyou.WE WILL NOT threaten economic reprisals ifyou assist or support the above-named Union orany other labor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of rights guaranteed in Section 7 of theNational Labor Relations Act, except to the extentthat such rights may be affected by an agreementrequiring membership in a labor organization as acondition of employment where authorized in Sec-tion 8(a)(3) of the Act.MONROE(Employer)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Federal Building, 16th Floor, 970 Broad Street,Newark, New Jersey 07102, Telephone 201-645-2100.TRIAL EXAMINER'S DECISIONARTHUR M. GOLDBERG, Trial Examiner: Upon a chargefiled on January 12, 1970, by Local 432, International Unionof Electrical Radio and Machine Workers of America, AFL-CIO (herein called the Union), the Amended Complaint andNotice of Hearing herein issued on April 14, 1970,1 allegingthatMonroe (herein called Monroe or the Respondent) vi-olated Section 8(a)(1) and (5) of the National Labor RelationsAct, as amended (herein called the Act), in October 1969, bygranting wage increases and other benefits to employees inthe bargaining unit spelled out in the Amended Complaint'The original Complaint and Notice of Hearing issued on March 25,1970 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDand by threats of economic reprisal if the employees remainedmembers of the Union or gave anyassistanceor support toit.Respondent denied all materialallegationsof the Com-plaint including the appropriateness of the unit set forth inthe Complaint.By Order dated March 11, 1970, the National Labor Rela-tions Board (herein called the Board) consolidated for hear-ing with the unfair labor practice complaint certain objec-tions to conduct affecting the results of the election filed bythe Union. This action was predicated on the Board's deter-minationthat the issues involved in the complaintallegationswere the same as those raised by the Union's objections.All parties participated in the hearing in Newark, NewJersey, on July 15 and 22 through July 24, 1970, and wereafforded full opportunity to be heard, to introduce evidence,to examine and cross-examine witnesses, to present oral argu-ment, and to file briefs. Oral argument was waived. By Orderdated August 11, 1970, rejecting an exhibit offered by Re-spondent the record herein was closed. This delay was occa-sioned by the late receipt of the exhibit file necessary for theabove ruling. Briefs were filed on September 16, 1970, byGeneral Counsel and the Respondent.Upon the entire record in the case,' my reading of thebriefs, and from my observation of the witnesses and theirdemeanor, I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTMonroe, a New York corporation, maintains its principaloffice and plant at 550 Central Avenue, Orange, New Jersey(herein called the Orange facility), and at various other placesof business throughout the United States and Canada, and isengaged in the manufacture, sale, and service of calculators,adding machines, and related products. Respondent's Orangefacility is its only facility involved in this proceeding.During a 1-year representative period Respondent in thecourse and conduct of its business operations manufactured,sold, and distributed at said plant products valued in excessof $50,000, of which products valued in excess of $50,000were shipped from the Orange facility in interstate commercedirectly to States of the United States other than the State ofNew Jersey.The Amended Complaint alleged, the answer admitted,and I find that Respondent is and has been at all timesmaterial herein an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and meets theBoard's standards for assertion of its jurisdiction.iOn September 4, 1970, counsel for General Counsel filed a Motion ToCorrect The Record of the hearing (hereby marked Trial Examiner's Exhibit3) and, on September 10, 1970, I issued an Order To Show Cause (herebymarked Trial Examiner's Exhibit 4) why the corrections indicated in Gen-eral Counsel's Motion should not be made in the transcript Thereafter, onSeptember 10, 1970, counsel for the Respondent filed a Motion To CorrectThe Record (hereby marked Trial Examiner's Exhibit 5) in other respects,and, on September 16, 1970, I issued an Amended Order To Show Cause(hereby marked Trial Examiner's Exhibit 6) why the corrections indicatedinRespondent'sMotion as well as those in General Counsel's Motionshould not be made in the transcript On September 17, 1970, GeneralCounsel responded (said response being hereby marked Trial Examiner'sExhibit 7) stating that he had no objection to amending the record pursuantto Respondent's Motion After due consideration it is hereby ordered thatthe corrections indicated in said Motions be made and that the transcriptbe corrected accordingly It is further ordered that Trial Examiner's Exhibits3, 4, 5, 6, and 7 be received as exhibits in this proceeding and be made partof the record hereinIITHE LABOR ORGANIZATION INVOLVEDLocal 432,InternationalUnionof Electrical,Radio andMachineWorkers ofAmerica,AFL-CIO,is and has been atall times material herein a labor organization within themeaning of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAt the hearing, on July 22, 1970, all parties entered into thefollowing stipulation of facts:IT IS HEREBY AGREED AND STIPULATED, byand between the undersigned parties, that:Pursuant to a Decision and Direction of Election ofthe National Labor Relations Board issued on July 22,1954, in 109 NLRB 314, for a unit composed of allproduction and maintenance employees at the Em-ployer's office machine plants at Morris Plains andOrange, New Jersey, including timekeepers, truck driv-ers,and cafeteria workers, but excluding expediters,office clerical employees, professional employees, techni-cal employees,watchmen,superintendents,assistant su-perintendents,foremen,assistant foremen,and super-visors, as defined in the Act, an election was held and theI.U.E. was certified as the collective bargaining agent forthe aboveuniton September 13, 1954. At this timeRespondent was engaged in a manufacturing operationat both its Morris Plains and Orange plants, and theparties thereafter entered into successive bargainingagreements.Subsequently, over a period of time, the Morns Plainsfacility was closed, and part of the operation transferredto a plant in Bristol, Virginia, and part to the Orangefacility.Eventually all of the production operation wastransferred out of the Orange facility, the calculatingmachine production going to Bristol, Virginia, and thenon-calculating machine production to a plant acquiredand opened in Clifton, New Jersey, in 1965.On August 25, 1965 the parties entered into a collec-tive bargaining agreement covering the Orange and Clif-ton plants for a unit consisting of all production andmaintenance workers, janitors, factory cost clerks, andtruck drivers, employed in the Orange and Clifton, NewJersey,facilities,excluding all superintendents,assistantsuperintendents, foremen, assistant foremen, super-visory employees generally, watchmen, expediters, engi-neering, research and model shop employees, office andclerical employees employed by the Company, the tech-nicians engaged in tests and trouble-shooting on finaland sub-assembly. This contract expired on September30, 1969.In 1966 the Monroe operation at the Clifton plantconcerning non-calculating machine products was madea separate and distinct operating Division of Litton In-dustries, calledAutomatedBusinessSystems.Auto-mated Business Systems had its own management andpolicies, separate from Monroe. Accordingly, the partiesagreed by written memorandum of February 18, 1969that unit employees employed at the Monroe Orangefacilitywould thereafter constitute a unit separate anddistinct from theunitemployees employed at the Auto-mated Business Systems Clifton plant. The MonroeOrange plant employed approximately 60 such em-ployees, and there were over 300 such employees at theAutomatedBusinessSystems Clifton plant.Negotiations for a new contract for the Orange unitbegan in June 1969 but terminated in August 1969. MONROE521There is presently no collective bargaining agreement forthe Orange unit.Pursuant to the RD petition which had been filed in22-RD-268 on July 11, 1969, the Respondent, the Un-ion, and the RD Petitioner herein entered into a Stipula-tion for Certification upon Consent Election on October22, 1969, wherein the unit in Orange was referred to asfollows.All employees employed the the Employer'sOrange, New Jersey, premises including stock clerks,janitors, packers, shippers, electricians, drivers, chau-ffeurs, parts clerks, laborers, painters, plumbers, ma-trons, carpenters, and machinists, but excluding all officeclerical and printing and mailing employees, guards, andsupervisors as defined in the Act.There are approximately 60 employees in the unit atOrange. There are also approximately 690 non-repre-sented employees at the Orange location who areprimarilymanagement, administrative, technical, andoffice clerical personnel. The Orange facility serves as theHeadquarters for the Monroe Division of Litton Indus-tries, and no manufacturing operations are conductedthere.Between October 13 and 17, 1969, Hamilton Stewardmet separately with each of the unit employees at theOrange location. Also present were the employees' im-mediate supervisor and departmentalmanager.Each employee was advised that he would be given an8% wage increase retroactive to October 6, 1969, andthat a merit review system was being established,whereby each employee would be periodically reviewedin the future to determine if he merited further wageincreases.The increases, effective as of October 6, 1969, for eachclassification, amount to:1Stock Clerks20'/, cents /hr.2. Janitors19 cents /hr.3.Machinists26% cents /hr.4.Plumbers26 cents /hr.5.Painters25 cents /hr.6.Electricians26% cents /hr.7.Carpenters26 cents /hr.8.Matrons19 cents /hr.9.Drivers and Chauffeurs 24% cents / hr.10.Laborers20'/, cents /hr.11. Parts Clerks19 cents /hr12 Packer Shippers29% cents /hr.Each employee was also advised that as of that date,he could accrue 10 days of paid sick leave per year upto a maximum of 65 days and that credit for past servicewould be given.Each employee was also given a set of booklets withenrollment cards for certain benefit plans which the Re-spondent was making available to the employees at thelatters' option.Meetings were held on October 15, 1969at which these benefits were explained to interested em-ployees. These benefits included major medical insur-ance (which provided for payments for expenses in-curred after enrollment although the original illness orinjury was suffered prior to enrollment but not earlierthan January 1, 1969), basic and supplemental life insur-ance, salary continuation insurance, and retirementplan.It isfurther stipulated that the letter of October 31,1969, which is appended to the Acting Regional Direc-tor's Report on Objections of January 5, 1970, was dis-tributed to all unit employees on or about October 31,1969.All employees were reviewed pursuant to the MeritReview System in January1970,April 1970,and July1970In January 1970, substantially all employees receiveda wage increaseof 3%-4%In the April 1970 review,of the employees received wage increasesof 3%-4%.In the July 1970 review,those not receiving increases inApril,received3%-4% wageincreases.B.The UnitThe changes in Respondent's operations at its Orangefacility which have taken place over the course of the yearssince the Board's certification issued in 1954 are spelled outin the stipulation of the parties,supra,and to avoid prolixityare not restated at this point. Suffice it to say that of the unitcertified, "all production and maintenance employees at theEmployer's office machine plants at Morris Plains andOrange, New Jersey, including timekeepers, truck drivers,and cafeteria workers, but excluding expediters, office clericalemployees, professional employees, technical employees,watchmen, superintendents, assistant superintendents, fore-men, assistant foremen, and supervisors, as defined in theAct," all that remains of the unit are the Orange maintenanceemployees and drivers and certain stockmen, packer-ship-pers, and parts clerks who appear to be production em-ployees, although the stipulation of the parties states "[e]ven-tually all of the production operation was transferred out ofthe Orange facility."The recognition clause of the 1965 collective-bargainingagreement varied slightly from the unit definition of the cer-tification.The classifications of timekeepers and cafeteriaworkers were omitted and those of janitors and factory costclerks were added.As to unit definition the February 18, 1969, memorandumof agreement providing for severance of the Orange facilityfrom the Clifton plant of AutomatedBusinessSystems(herein called ABS Clifton) stated only:. employees represented by the Union at Monroe'sOrange, N.J. plant will be recognized as an appropriateunit for bargaining and will be separated from the appro-priate unit for bargaining for employees who are repre-sented by the Union at the AutomatedBusinessSystemsplant in Clifton, N.J.When, on October 22, 1969, the parties entered into aStipulation for Certification Upon Consent Election in Case22-RD-268, the unit was specified in more detail but withinthe scope of that contained in the original certification. In theStipulation for Certification the unit reads.All employees employed at the Employer's Orange,New Jersey premises, including stock clerks, janitors,packer-shippers, electricians, drivers, chauffeurs, partsclerks, laborers, painters, plumbers, matrons, carpentersand machinists, but excluding all office clerical andprinting andmailingemployees, professional and techni-cal employees, guards and all supervisors as defined inthe Act.'At the hearing herein Respondent offered neither evidencenor argument in support of its denial that the unit alleged isan appropriate one for the purposes of collective bargaining.Instead counsel for Respondent stated, "I think the generalcounsel has the burden of [proving] that thisis anappropriateunitand the Board certainly isn't bound by a stipulation ofthe parties in reaching whether or not it is appropriate."'For the effect of this Stipulationfor Certification Upon Consent Elec-tion in a subsequent proceeding based on charges of refusal to bargain seeThe Baker and Taylor Co.,109 NLRB 245, 246-247 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel added, " ... for the purposes of this hearing, we aretaking the position thatgeneralcounsel has to prove all theessential allegationsof the complaint."'What little testimony was adduced on the unit questionestablished that there are over 600 unrepresented employeesatMonroe's Orange facility and about 60 who fell within theunit definition. The janitors, maintenance laborers, drivers,and skilled maintenance employees (carpenters, plumbers,electricians, painters, and maintenance machinists) were un-der the jurisdiction of Respondent's office facility departmentwhere they reported to themanagerof office facilities who inturn reported to the vice president of administration andpersonnel.The maintenance employees reported to themaintenance office and shop area where they keep theirclothes and tools and areassignedtheir jobs as needed. Thejanitors work throughout the facility but are generally as-signed to work in specific areas.The stockmen and parts clerks report to the stockroomforeman and work in a different building from the mainte-nance employees.The packer-shippers work under the transportation super-visor in a warehouse separate from the main facility. There,the packer-shippers unload trucks, take machines out ofboxes and repack them, and label, weigh, seal, and then loadthe boxes on trucks for shipment to Respondent's branchoffices.The stockmen and parts clerks handle orders for parts forMonroe machines, and are responsible for receipting, storing,and issuing parts to branch offices, dealers, and subscribersthroughout the world.The drivers report to the manager of the office facilitydepartment. Their duties consist of picking up and deliveringmail, packages, and parcels. As well, the drivers spend some40 to 50 percent of their time driving company executives toand from the airports serving the area and while in the per-formance of their duties the drivers are away from the Orangefacility, their trips do not require that they be away overnight.Hamilton Stewart, Respondent'smanagerof employeecompensation, testified that stockmen in the printing andmailingdepartment perform work similar to that done byunit personnel. As noted, the unit spelled out in the Certifica-tion for Consent Election excluded "printingand mailingemployees." Stewart agreed that at thetimeRespondent en-tered into the Stipulation for Consent Election it did notcontend that these stockmen in the printingand mailing de-partment should be included in the unit.At the representation hearing held in Case 22-RD-268counsel appearing for Monroe summed up his description ofunit personnel in these words: "The bargaining unit people inOrange are maintenance and service classifications. In otherwords, it is their function to maintain and service the officebuilding."Unit personnel had their own payroll schedule and werehourly rated.' Until the changes made by Monroe in theirworking conditions in October, unit personnel used a time-clock to record their hours worked while the unrepresentedemployees did not. Benefits programs for the unrepresentedemployees were different from and greater than those enjoyedby unit employees.Stewart testified that the unrepresented employees arewhat are generally referred to as "white collar workers "When asked if theunitemployees were "blue collar," Stewart4At the representation hearing held in Case 22-RD-268 Respondenttook "the position that the Orange facility of Monroe is the appropriate unitfor the purposes of this petition "'Testimony of Margaret Rutherford, Respondent's supervisor of em-ployee benefitsmaintained that they were office workers, stating that hewould consider a plumber or carpenter who worked for thedivision headquarters to be an office worker if he was doingmaintenance work in an office.The unit as defined in the Complaint and Stipulation forCertification Upon Consent Election conforms to the boun-daries of the original certification issued by the Board' and isas well "based upon [a] definite bargaining pattern."Allbrit-tenMotors, Inc.,87 NLRB 193. No other labor organizationseeks to represent a unit different from the one asserted asappropriate herein and the conditions of employment of theemployees within the unit were different from those of theunpresented employees prior to the unilateral acts of Re-spondent complained of in the Complaint (use of a timeclock,separate payroll schedules, different benefits programs, andhourly rate of pay).Moreover, as stated by Monroe'smanager of employee compensation, the employees and clas-sifications excluded from the unit are "white collar workers."Despite Stewart's unique concept of office employees, I findthat the unit employees and classifications fall within theusual definition of "blue collar workers" and therefore do notshare a community of interests with the unrepresented em-ployeesAll things considered, I find the unit alleged in the Com-plaint, spelled out in the language set forth by the parties intheir Stipulation for Certification Upon Consent Election, tobe an appropriate unit for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act.'C. The Events Prior to the Wage and Benefits Increases ofOctober 19691.History of representationThe Union has represented the employees at ABS Cliftonand the unit at Monroe Orange for approximately 18 yearssucceeding the United Electrical Workers (herein called UE).Prior to the UE the employees were represented from 1937by a independent union. At one time the-Union representedemployees employed by others than ABS Clifton and MonroeOrange, but at all times material herein its membership waslimited to employees of those two employers.At the time of the events herein three of the Union's officerswere employed by Monroe, Helen Kinney, Betty Kane, andLawrence RamellaThe last collective-bargaining agreement entered into bythe parties had a term running from August 1965 until Sep-tember 30, 1969. The contract provided for two 7-cent in-6CfNL R B v Porter County Farm Bureau Co-operative Assn, Inc,314 F 2d 133, 136 (CA 7)'Section 9 "(b) The Board shall decide in each case whether, in order toassure to employees the fullest freedom in exercising the rights guaranteedby this Act, the unit appropriate for the purposes of collective bargainingshall be the employer unit, craft unit, plant unit, or subdivision thereofProvided,That the Board shall not (1) decide that any unit is appropriatefor such purposes if such unit included both professional employees andemployees who are not professional employees unless a majority of suchprofessional employees vote for inclusion in such unit; or (2) decide that anycraft unit is inappropriate for such purposes on the ground that a differentunit has been established by a prior Board determination, unless a majorityof the employees in the proposed craft unit vote against separate representa-tion or (3) decide that any unit is appropriate for such purposes if it includes,together with other employees, any individual employed as a guard to en-force against employees and other persons rules to protect property of theemployer or to protect the safety of persons on the employer's premises, butno labor organization shall be certified as the representative of employeesin a bargaining unit of guards if such organization admits to membership,or is affiliated directly or indirectly with an organization which admits tomembership, employees other than guards " MONROEcreases during its 4-year term,the second having been paidto the employees in the spring of 1968.2.Monroe's difficulties in recruiting and retainingemployeesMonroe had experienced difficulty in recruiting and retain-ing employees for jobs within the bargaining unit beginningin 1966.8Hamilton Stewart,Monroe's manager of employeecompensation,testified that Respondent's experience in re-cruiting employees"was extremely unfavorable from the time[he] started working for the Company"inNovember 1966.In 1968, Stewart stated,the situation worsened.Respondentfound it very difficult to recruit qualified employees for openjobs and many times requisitions for jobs would remainunfilled for several months before a qualified applicant couldbe obtained.Most of these problems arose in filling jobs in theskilled maintenance and janitor classifications.Price testifiedabout the trouble Monroe was experiencing in hiring plum-bers and electricians.In one instance a requisition for anelectrician went unfilled for 9 months. After a survey of thelabor market by Monroe's personnel department a generalrequisition for plumbers was withdrawn as it was decidedthat the jobs could not be filled.Price testified that"For three,four or five years,now, wehave been having an awful lot of trouble in placing our jani-tors, of course, the wage scale is so low that I did talk to Mr.Stewart about increasing the wage structure,where we couldget a better type of janitor."Stewart replied that they wouldhave to take the matter through channels. Price also spoke toCummings who handles new placements for Respondent.Price asked Cummings if anything could be done about wagesand Cummings also replied that he would have to followthrough on channels.As to packer-shippers,Stewart testified that supervisorshad registered complaints with him"ever since I have beenwith the Company about the difficulty in hiring people in thatdepartment."Stewart testified that in 1968 the situation with hiring jani-tors became so critical that at a meeting with the UnionMonroe proposed hiring an outside contractor to perform thenecessary janitorial services.The Union agreed on the condi-tion that Respondent's ownjanitors worked 5 hours of over-time each week and the outsidejanitorial contractor wasbrought in for a 6-month period.As well as contracting for janitorial services Monroe hasused a subcontractor for air-conditioning and heating mainte-nance and was doing so when Stewart came to the Companyin 1966.Stewart explained that among production and mainte-nance employees the generally accepted figure for employeeturnover is 10 percent. However, during the first 6 months of1969, the turnover rate at Monroe for janitors and packer-shippers was well over 50 percent. This represented addi-tional costs to the Company due to the expense of recruitingand training new employees,the cost of terminating thosewho left, and the reduced efficiency of new employees whodid not do their jobs as well as experienced help.In addition unit employees were working a considerableamount of overtime.In 1968, 30 of the 60 people in thebargaining unit worked an average of 8 hours per week ofovertime.During the first 6 months of 1969 unit personnelaveraged 3.2 hours of overtime per week.Price testified that he passed on to Stewart employee com-plaints concerning their wage rates. Price told Stewart thatMonroe was unable to retain janitors because the wage struc-'Testimony of Chester Price,Respondent's manager of office facilities523ture was too low. Stewart testified that the Union was ap-proached about the matter.The Union had also been receiv-ing complaints from its members, particularly those in theskilledmaintenance areas, about the wage levels. However,because any wage adjustments at Monroe would have had tobe made at ABS Clifton as well,they were unable to reachagreement.At this same time ABS Clifton was unilaterally makingwage adjustments for its job classifications which were differ-ent from those at the Monroe Orange facility.3.The 1967 wage surveyPrior to negotiations among the Union,ABS Clifton, andMonroe in 1967 which Respondent believed would lead to anew contract,Hamilton Stewart prepared a wage surveycomparing rates paid by Monroe to employees in unit classifi-cationswith those for comparable classifications paid byother employers in the northern New Jersey labor market.This survey is dated October 1967. The wage figures forcompeting employers were obtained from surveys conductedby the Bureau of Labor Statistics for Newark and Jersey City,the Employers Association of North Jersey, and an unnamedsurveying service which makes as a condition for obtainingits statistics a pledge that its identity will remain confidential.In all classifications compared Stewart's survey disclosedthat Respondent'smaximum wage scale for unit employeeswas below the weighted mean and weighted maximum wagespaid by the employers included in the three surveys utilized.The results of Stewart's survey,omitting the individual re-sults of the three surveys utilized,follow. Explanatory foot-notes have been added.[See Appendix A.]In further explanation examination of the second classifica-tion listed on the survey, plant attendant (janitor),disclosethat the collective-bargaining agreement provided for a three-step wage progression.Employees in this classification werehired by Monroe at $2.16 per hour,advanced to $2.21 after3 months of employment,and 3 months later reached the topof the job scale$2.26.Of all the employees in the threesurveys utilized by Stewart there were 3,916 employees incomparable classifications.Computed on the basis of aweighted average, Stewart determined that the mininum av-erage wage for these employees was $2.20 per hour, the meanwage was $2.44, and the average maximum hourly rate of paywas $2.64. Thus the top rate paid by Monroe for janitors in1967 was 18 cents below the mean wage for the 3,916 em-ployees covered by the survey and 38 cents per hour belowthe average maximum rate.4.The 1967 negotiationIn September 1967 negotiations took place among the Un-ion,Monroe,and ABS Clifton.The purpose and progress ofthese negotiations were succinctly set forth in notes taken byHamilton Stewart and in the memorandum of understandingentered into by the parties. In pertinent part these documentsare herein set forth. The first meeting took place on Septem-Mr. St.John [represneting Monroe] opened the meetingby explaining to the union the purpose of the meeting.He stated that the companies expressed mutual interestwith the union on the possibility of re-opening the exist-ing contract.He advised the union that the companieshad discussed the possibility and effects of this before-hand,taking into consideration the problem of resolvingthose issues which are currently outstanding.It was feltby both managements that these issues might be tabledtemporarily with the understanding that they would bere-opened for discussion after contract discussions. Hefurther advised the union that the companies' intention 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDis to propose separate contracts for Monroe and A.B S.Mr. Powdermaker stated that A.B S. concurred in theposition taken by Monroe with respect to the possibilityof re-opening the contract.Mr. Blackman [representing the Union] stated that inre-opening the contract and in proposing two separatecontracts, he felt a time table should be agreed upon andground rules set. He asked if there were any suggestionson this issue.Mr. Kenny [representing the Union] suggested that themanagements and the union collect their thoughts ontheir particular ideas and meet jointly for discussion atwhich time additions or deletions could be made asnecessary.Itwas agreed that a joint meeting would be held onSeptember 26 for this purpose.The two company managements then presented to theunion their position with respect to two separate con-tracts and the underlying circumstances which pro-moted this decision set forth as follows by Mr. St. John:1.Clifton is basically a manufacturing operation;Orange completely a service operation with differ-ent problems. This has become obvious during thegeneral monthly meetings at which the discussionof problems has been those pertinent to one locationor have remained unresolved due to unlike circum-stances.2.Up to this time, Monroe has had a vested interestin the Clifton operation since it was producingprimarily Monroe products. This production withinthe next few months will be totally transferred toBristol.3.The creation of a third location by the move ofA.B.S. headquarters to Carlstadt has compoundedthe problems of proper and effective communica-tions between the three parties.4. The terminology of the existing contract does notmeet the specific needs of the two distinct opera-tions.Decisions are frequently made on the basis ofpast practices or extensive compromise, and prob-lems are resolved by means of a Memorandum ofAgreement, as a supplement to the written contract.*****A general discussion was held on the purpose of a con-tract and its usefulness,Mr. St. John emphasized theimportance of recognizing the fact that the present con-tract is not applicable to Monroe which is no longer aproduction facility.Discussion on setting a time table and ground rules washeld.Mr. Blackman stated that 60 days is the time al-lowed normally for contract negotiations. He suggestedOctober 1 as the date to commence such discussions.The companies felt this was not sufficient time for prepa-ration and requested a date of November 1 After furtherdiscussion, it was agreed that the 60 day period wouldextend from October 15 through December 15, 1967.Mr. St John advised the union that in addition to theusual representatives, Monroe would have Mr. Lou Lib-hart,who is Corporate Labor Relations Consultantrepresent both A.B.S. and Monroe*Discussion of the Memorandum of Understanding wasthen resumedThe union stated that a "no strike" provision could bepart of the Memorandum of Understanding. However,they requested assurance from the companies that pend-ing issues would not be left unresolved.Mr. Kenny then stated the unresolved issues, namely,theMaintenance Job Classifications and Holiday PayCalculation.He mentioned the third stage grievancewith Monroe on Holiday Pay Calculation, stating that ifnot resolved, the union will be forced to take it into thefourth stageHe further stated that it is the union'sdesire to have all outstanding issues resolved during thediscussions, if possible. The companies agreed that thiswas their objective also.Mr. St. John stated that the managements could notforesee future problems and if they occur and can not beresolved during contract discussions, the companieswould like assurance that they could be resolved at fu-ture meetings.Mr. Blackman stated that the union would go along withthis as long as discussions were not dragged on indefi-nitely.Discussion was held with respect to resolving separateissues, i.e.,Monroe's problems and A.B.S.' problems,during negotiations.Mr. Stewart stated that theproposed Memorandum of Understanding must clearlystate that agreement must be reached mutually by allthree parties involved.***The point was emphasized by the companies that al-though initial discussions can be with A.B.S.-Clifton,discussions with the companies must be held on a con-current basis and terminate within the agreed uponperiod.A joint meeting was agreed upon to be held on Tuesday,September 26 at 10:00 A.M. at Orange. A confirmingmemo will be distributed prior to that meeting.Mr. St. John advised the union that Mr. Lou Libhart willbe invited by the managements to the September 26meeting at which time will be introduced to the union.On September 26, 1967, the parties entered into a memo-randum of understanding setting forth the ground rules fortheir negotiations, providing in pertinent part:1.Discussions shall be initiated for the purpose of estab-lishing separate Collective Bargaining Agreements cov-ering present bargaining unit employees located at theMonroe International Offices at Orange, New Jersey,and the present bargaining unit employees located at theAutomated Business Systems Plant located at Clifton,New Jersey, such separate agreements, when and if ac-cepted by both the Union and the managements con-cerned and duly accepted and ratified, to replace theexisting agreement covering the employees at both loca-tions Such agreement will constitute recognition thateach of such groups is an appropriate unit for collectivebargaining purposes. Such discussions will be conductedin accordance with, and on the terms set forth in thisMemorandum of Understanding.2.Concurrent but independent discussions between theUnion and the managements of Monroe Internationaland Automated Business Systems shall commence on orafter October 15, 1967 and shall continue until agree-ments have been reached or December 15, 1967, which-ever shall first occur.3.The discussions to be conducted pursuant to thisMemorandum of Understanding shall in no way affectthe existing Collective Bargaining Agreement above re-ferred to, nor shall such discussions terminate, modify or MONROEalter the existing Collective Bargaining Agreement orany of its terms and conditions(as supplemented andamended to the date of this Memorandum of Under-standing)unless and until all parties have agreed toterms and conditions for new and separate CollectiveBargaining Agreements,which new agreements havebeen duly executed and ratified by the parties.*****6.There shall be no limitations on the subjects discussedpursuant to this Memorandum of Understanding exceptthose set forth and agreed to in advance,but the partieswill submit to each other,in writing,the proposed addi-tions, changes and deletions to the present CollectiveBargaining Agreement encompassing the areas eachparty desires to modify.Items which are not so pre-sented shall be deemed agreed to as presently set forthin the existing Collective Bargaining Agreement.The circumstances under which the negotiations were ter-minated without the parties having reached agreement are setout below in Stewart's notes of the last meeting on November6, 1967:The meeting was opened by Mr.Libhart.He reviewedthe original objectives and reasoning on the part ofMonroe and ABS for initiating contract discussionsyears prior to its expiration date. He stated that duringearly discussions between the two companies,considera-tion was given to dealing with this matter through theNational Labor Relations Board to determine the appro-priateness of the present bargaining unit.However, afterfurther consideration,both companies preferred to reachmutual agreement directly with the union through con-tract discussions.The companies'primary intent was tosplit the contract,writing two separate contracts in lan-guage which would be more applicable to the particularlocations and more beneficial to the employees.This, hestated,did not seem to be the pnmary issue from theunion's point of view.It had become apparent that theunion's pnmary objective was economic in nature, andthe companies are not financially in the position to grantthe economic concessions necessary to reach a mutuallysatisfactory agreement He advised the union that if theycould not agree to continue discussions for the primarypurpose of creating two separate contracts rather thanon the basis of economics,the companies did not wishto continue discussions.Mr. Blackman responded by stating the union had re-ceived the impression that there was money available.The union had agreed to premature opening of the con-tract based on the companies'needs with respect to theClifton Operation.He felt that the union had met thecompany more than half-way. He referred to previousoccasions when the union agreed to a premature openingof the contract that resulted in their settling for less thanthey normally would have at the normal contract expira-tion.Now, with two more years before the contract ex-pires, the union has agreed again to premature openingof the contract,after agreement from the ExecutiveBoard and approval of the membership.He pointed outthat the employee reaction if discussions are terminatedwill be one of disappointment which could be damagingto company-employee relationships.His feeling is thatthe company was reneging on a commitment. He re-minded the company that if the union had wanted to,they could have forced the strike issue as a tool forcollective bargainings.525Mr. Libhart stated that he had personally attended thepast few meetings and he felt it was impossible to pin-point exactly when the misunderstanding developed orwho was to blame.Mr. St. John stated that as far as Monroe was concerned,neither the local nor the International had misrepre-sented their positions at any time during this period.Mr. Blackman then stated that the original intent of theMemorandum of Understanding could no longer be car-reid out and it was better to end discussions at this point.The local would advise their membership and, hopefully,those issues which are presently outstanding would beresolved as quickly as possible.Mr. Libhart advised the union that it was the mutualfeeling of the companies that joint meetings betweenMonroe, ABS and the Local would no longer be advisa-ble.He suggested that Monroe and ABS have separatemonthly meetings with the union, as appropriate.Mr. Kenny stated that the union was in agreement withthis point, and made references to the current outstand-ingMonroe issues, namely the holiday pay calculationwhich is in the third step of the grievance procedure, andthe skilled maintenance classifications.Mr. St. John reminded the union that,as agreed, theseissues if not resolved during contract discussions wouldbe reinstated for discussion and agreement at the end ofthe contract discussions.However, agreements reachedbetween Monroe and the Local would not necessarilyrepresent agreement between ABS and the Local, andvice versa.Mr. Libhart emphasized again that the reason for dis-continuing discussions on the part of the companies wasbecause there was no mutually advantageous basis for it.Mr. Kenny agreed and felt it was best to end the discus-sions at this time. He referred to the Memorandum ofUnderstanding in which this point was clearly made. Hefurther stated that it was his sincere hope that everyoneunderstood his conduct was in the best interest of theemployees.Anthony Corrao, an ABS Clifton employee and presidentof the Union, testified that prior to the negotiations the Unionhad brought to management'sattention the fact that in-creases in the cost of living had outrun the wage increasesprovided in the collective-bargaining agreement. Corrao tes-tified that Libhart was chief negotiator for both Monroe andABS. Further,Corrao stated that company representativesdid not offer to raise the wage rates to more competitive levelsnor did they offer certain fringe benefits which were grantedinOctober 1969 after the collective-bargaining agreementexpired.In all respects Corrao's testimony was corroboratedby Stewart's notes of the 1967 meetings.Stewart attributed the breakdown of the 1967 negotiationsto ABS Clifton's unwillingness to grant economic improve-ments to obtain separate contracts.Stewart stated that ABSmisled"the Union perhaps in the preliminary talks on thebasis that they would also be willing to grant economic im-provements." Monroe's position,Stewart claimed, was that itwas willing to give wage increases and benefit improvementsto the Union to obtain a separation of the unit and its owncontract.Stewart explained that the minutes of the meetingsdid not reflect Monroe's willingness to grant these improve-ments "because those minutes were of the meeting to developthememorandum of understanding to enter into negotia-tions." Because Monroe and ABS Clifton are separate com-panies, with separate managements,although both are part ofLitton Industries,Monroe had no control over ABS in the 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDnegotiations and it was ABS' position, over which Monroehad no say, which led to the unsatisfactory resultsStewart's own notes of the meetings raise doubts as to theaccuracy of his testimony. Whatever Monroe's and ABS Clif-ton's corporate relationship to each other may be, Stewart'snotes indicate they adopted a joint stance in the negotiations,to the point of having Libhart represent them both 9 Stewart'sclaim that the minutes could not reflect Monroe's willingnessto grant economic improvements because "the meeting [was]to develop the memorandum of understanding" is rebuted ontwo counts by the minutes of the meeting of November 6,1967. First, the memorandum of understanding had been"developed" and signed late in September and this meetingwas not for that purpose at all. Second, at the meeting ofNovember 6, Libhart, speaking for both Monroe and ABSClifton, stated in Stewart's words in the minutes, " . .thecompanies are not financially in the position to grant theeconomic concessions necessary to reach a mutually satisfac-tory agreement " This, coming at a point in time afterMonroe was claimed by Stewart to have taken the "positionthat it was willing to give wage increases and benefit improve-ments to the Union" hardly supports Stewart's claim thatMonroe was willing in 1967 to raise the wage and benefit levelof the unit employees nor does it support Stewart's claim thatitwas ABS Clifton alone which would not grant economicimprovements in the 1967 negotiations5.The January-February 1969 negotiationsDuring 1968 ABS Clifton made unilateral wage adjust-ments in certain job classifications found at Clifton but notatMonroe ABS did not make any adjustments in job classifi-cations common to ABS and MonroeIn January 1969 Monroe approached the Union with theidea of making adjustments at Monroe comparable to thosemade at ABS Clifton. Stewart testified that these wage adjust-ments were to be made in the classifications common toMonroe and ABS but would be effective only at MonroeCorrao, the Union's president, testified that the negotia-tions came about at Monroe's renewed request to separate theunit employees at Monroe from those at ABS Clifton. TheUnion proposed in these meetings that there be a guaranteeof transfer rights to the employees at Monroe and ABS Clif-ton to permit them to transfer from one facility to the otheron the basis of seniority in the event of a layoff The Unionalso asked for immediate negotiations for a new collectiveagreement following execution of an agreement separatingthe unitAs to wages, Corrao testified, the Union told Monroe thatfor some of the skilled maintenance jobs an increase of $1 anhour was needed to bring the wage level to the average paidfor the same jobs in the area " ° This position was based on asurvey the Union had conducted. When the Respondent re-plied that it was in no position at that time to offer anyincreases of that nature the Union pointed out that Monroewas using an outside contractor to do the janitorial work andwith a raise in pay the Respondent could hire its own peopleand do away with the subcontracting.After the Union took the position that without a wageincrease it would not agree to splitting the unit the Companyproposed a 3-cent-per-hour increase across the board " Afterfurther bargaining the parties agreed on a 10-cent-per-hourMinutes of meeting of September 12, 1967°Stewart testified that he could not recall the Union asking for a $1increase, stating, "I don't rememberit's too long ago "" As to Corrao's testimony that Monroe's initial wage offer was 3 centsper hour, Stewart commented, "I don't recall that I feel that was notcorrect "increase and the Union and Monroe worked out the list ofclassifications to which the increase would be given with someindividual adjustments coming to 21 cents per hour but withmost as little as 9 cents, this figure being what was given thejanitors. The average increase was the agreed-upon amountof 10 cents. Following agreement on the wage increase, onFebruary 18, 1969, the parties entered into a memorandumof agreement separating the unit. This memorandum, towhich ABS Clifton was not a party, was executed by theUnion and Monroe was provided,inter alia:1.Upon commencement of collective bargainingnegotiations to amend the present Agreement betweenMonroe and the Union which was effective August 25,1965 and which expires September 30, 1969, employeesrepresented by the Union at Monroe's Orange, N. J.plant will be recognized as an appropriate unit for bar-gaining and will be separate from the appropriate unitfor bargaining for employees who are represented by theUnion at the Automated Business Systems plant in Clif-ton,N J2Negotiations to amend the aforesaid agreement whichexpires September 30, 1969 between Monroe and theUnion will be separate and independent from negotia-tions between the Union and A.B.S., Clifton, N. J.3.If an impasse is reached in negotiations betweenMonroe and the Union, the impasse will in no way inter-fere with any negotiations being carried on by the Unionwith A B S., Clifton, N.J. And an impasse in negotia-tions between A.B.S., Clifton, N. J. and the Union willin no way interfere with negotiations being carried onbetween Monroe and the Union4.Monroe employees participating in negotiations be-tween Monroe and the Union will be compensated byMonroe for such time lost from work as provided inArticle III of the Agreement Monroe will also compen-sate the local Union President for such time lost fromwork as provided in Article III of the Agreement. Allmeetings for negotiations will be considered as "inPlant" as referred to in Article III (3).5Any seniority rights of both A.B.S. Clifton, N. Jemployees and Monroe employees provided by theagreement effective August 25, 1965 which providestransfer rights between the Monroe-Orange plant andthe A.B.S.-Clifton plant in the case of layoff for lack ofwork, will be preserved and recognized up to and includ-ing September 30, 1970 This provision shall be consid-ered a part of any collective bargaining Agreement con-cluded between Monroe and the Union.Stewart explained that the 10-cent-per-hour increase wasapproximately the amount of the adjustments ABS had madein 1968 for the job classifications not found at Monroe. Afterthe first meeting in 1969 at which it was agreed to separatethe units, ABS did not participate in the sessions betweenMonroe and the Union Further, Stewart testified, there wasno agreement between Monroe and ABS to limit the amountof the increase granted by Monroe.Stewart testified that in these negotiations Monroe "raisedthe wages as much as we felt we could without presenting aproblem both to the union and ABS, because if we had raisedthe wages to what you have termed a competitive level theunion would have objected because the same classification inClifton would not get this type of a raise." At another pointin Stewart's testimony the following exchange occurred.Question (to Stewart): And the whole philosophy ofyour approach here was to separate the Orange person-nel from the Clifton personnel for bargaining purposes? MONROE527Answer (by Stewart). That's correctQuestion. So in looking at the wage structure of theOrange people you didn't want to be tied in with theClifton people?Answer- That is correctWe weren't, because after wemade the adjustments, our people in the same classifica-tions that exist in Clifton were making a different rate ofpay than the Clifton people.At yet another point Stewart stated that Monroe was tiedto ABS until execution of the memorandum of understand-ing.Finally, Stewart testified that Monroe gave raises in Janu-ary less than an amount necessary to bring wages to a com-petitive level because "[t]he primary reason was the fact thatthe adjustments that were granted were simply for the pur-pose of getting a separation of the bargaining unit into twocontracts"We also recognized the fact that in a very short period oftime we would be faced with the expiration of a four year oldcontract and we would be faced with demands on the part ofthe union to grant substantial wage increases in order to geta new contract"We weren't granting the adjustments in February to bringthe wages to a competitive level. We were granting them toget the union to agree to separate the two units."6.The 1969 wage surveyAs it had done in 1967, in April 1969 Monroe prepared awage survey comparing the wages paid to unit personnel withthose paid for comparable classifications by other employersin the northern New Jersey labor market. As in 1967 the wagefigures for competing employers were obtained from surveysconducted by the Bureau of Labor Statistics for Newark andJersey City, the Employers Association of North Jersey, andthe same unnamed private surveying service.In this survey Stewart incorporated suggested pay rangesfor each unit job classification, set forth the then effective ratefor the job at Monroe, and computed the percentage that thecurrent rate fell below the suggested job rate. Thus, the thencurrent job rate for janitors at Monroe" was $96 36 Thesuggested starting rate for janitors was set at $93, the job rateat $110, and for the janitor classification Stewart suggested amerit rate of $126.50. On the basis of the then currentjanitorial job rate, Stewart determined that Monroe was 14.2percent below what he deemed to be the proper job rate forthat classification The results of Stewart's 1969 survey, omit-ting the results of the three surveys utilized, follow:" Incorporating the 9-cent-per-hour increaseof February 1969R E C O M M E N D E Di IONROE% T ANROE`SONROEAVG.RATEQUALIFY-JOBMERITEMPLOYHOURLYBELOWJOB TITLEING RATERATERATEEESRATEJOB RATEI IAINTENANCECARPENTER133.00162.00191.003130.9323.7MAINTENANCEPAINTER121.00147.00171.504127.0015.7MAINTENANCEPLUMBER127.00154.00181.001129.6018.8MAINTENANCEELECTRICIAN133.00162.00191.003135.7319.4JANITOR93.00110.00126.501896.3614.2MATRON81.0095.00105.001136.402.4I MAINTENANCE.MACHINIST1'27.00154.00181.001136.4112.9MAINTENANCELABORER101.00121.00139.504103.217.2PACKER SHIPPER111.00133.00155.508103.422.2FIELD SERVICEPARTS CLERI:35.50100.00114.50996.88.2DRIVER101.00121.00130.502110.2.01FIELD SERVICESTOCK MAN101.00121.00130.500103.217.8 528DECISIONSOF NATIONALLABOR RELATIONS BOARDStewart testified that the survey material and informationfrom other employers in the area indicated that unit em-ployeeswere well below competitive levels in respect tobenefits. Unit employees enjoyed only a basic health plan anda very limited retirement planMonroe's unit employees hadno sick leave and their vacation plan as well as the numberof holidays they received was below area standards. The in-formation Monroe received disclosed that very few compa-nies of any size in the area did not have major medical orlong-term disability plans7.Midtermmodificationof the contractThe record contains evidence establishing a number ofinstances of modifications of the terms of the collective-bar-gaining agreement arranged by agreement of the partiesAs earlier noted the Union agreed to Monroe going outsidethe bargaining unit to retain the services of a subcontractorto perform janitorial services On March 3, 1968, the Unionand Monroe executed a memorandum of understanding set-ting forth their agreement on procedures for subcontractingThat memorandum providedIt is mutually agreed between Monroe International(the company) located at Orange, New Jersey and Local#432, I U E. (the union) that the company will notifythe union prior to any contracts being placed for workin the Orange facility.The company agrees that the present union employeeswill not be affected by the sub-contracting of work forthe Orange facilityThe company further agrees to contract work onlywith contractors who utilize union employees to performthe work.The company and the union mutually agree that anydifferences arising from this agreement will be resolvedunder Article XIV and Article XVIII of the currentcollective bargaining agreement.ABS Clifton was not a party to this memorandum of un-derstanding although it constituted a modification of the col-lective-bargaining agreement to which ABS was a party.Hamilton Stewart testified that Monroe had to approachthe Union when it wished to grant to the unit employees anadditional holiday which was being given to the approxi-mately 600 unrepresented employees. This took place in 1969when all employees at the Orange facility were given the dayoff on the anniversary of Martin Luther King's assassination.The same procedure was followed when a day off was givento the employees in return for 100-percent participation in abond drive Stewart characterized this arrangement for theday off as being in effect a supplemental agreement to thecollective-bargaining agreementABS Clifton which wasparty to the same collective-bargaining agreement did notgive a day off in connection with the bond campaignAnthony Corrao, the Union's president, testified to a num-ber of occasions when the Union and ABS Clifton negotiatedthe upgrading of jobs at Clifton covered by the contract toprovide higher wages for the affected employees One suchupgrading involved a job in the maintenance classification, aAlthough the job was upgraded with a raise in pay at Clifton,the same job at Monroe was not affected.8The 1969 contract negotiationsFollowing execution of the memorandum of understandingin February 1969, providing for separation of the Orange andClifton units, the Union asked for contract negotiations assoon as possible. Hamilton Stewart testified that Respondentreplied it would open negotiations at a date earlier than re-quired by the existing collective-bargaining agreement butcould not start the discussions immediately Stewart ex-plained that there were only 60 employees in the unit atOrange whereas Monroe employed some 3,000 personsacross the country and therefore Monroe had to establish itsown priorities for dealing with labor matters at its variousfacilitiesThe first negotiating session was held in June 1969 Thiswas earlier than the date provided in the collective agreement.Corrao testified that there were three sessions in all withthe Union's and Monroe's contract proposals presented anddiscussed at the second meeting. This session lasted approxi-mately 2 hours. The third and final session, on August 5,lasted less than an hour and was devoted to a discussion ofthe pending decertification petition and unfair labor practicecharges and ended with an agreement to break off negotia-tions until the matters pending before the Board had beendisposed ofThe only mention of economic matters at these three nego-tiating meetings was a proposal by Monroe to eliminate fromthe contract an incentive wage system contained in the oldcollective agreement St John, Respondent's spokesman, ex-plained that there was no production being carried on atOrange, Respondent had no plans to resume production atthat facility, and therefore an incentive wage provision wasno longer appropriate. As well, Corrao testified, there was areference by Respondent to a desire on its part to meet com-petitive wage levelsHowever, St. John stated that Monroedid not have a wage survey at that time and was not preparedto discuss wages." Corrao testified that there was no discus-sion during the three meetings of possible application to theMonroe employees of the general benefits which Litton In-dustries gave to its employeesStewart first testified that there were nine meetings betweenthe Union and Monroe during June, July, and August LaterStewart stated that he could not recall how many meetingswere held Several of these meetings were devoted to develop-ment of ground rules for conduct of the negotiations afterwhich the parties exchanged their demands sometime in JulyNeither set of contract demands contained proposals withrespect to economic improvements Stewart testified that he"would say exactly" that management knew in June what itsfinal contract package proposal would be having formulateditsposition prior to the first negotiating session with theUnion. With minor modifications the improvements unilater-ally granted by Monroe in October 1969 represented the finaloffer planned by Monroe for presentation to the Union in thecontractnegotiationsHowever, Stewart testified, theclassification common to ABS Clifton and Monroe Orange." The 1969 wage survey is dated April 1969 MONROEnegotiations never reached the stage where the Respondent'sfinal position could be stated to the Union.9.The decertification petition and unfairlabor practice chargesSet forth below in chronological order is the tortuous pathby which the decertification petition filed on July 11, 1969,finally came to an election on November 13 of that year:July 11,1969-Thomas Doyle, Sr., filed his petition fordecertification election in the unit set out in the contract.(Case 22-RD-268.) Monroe was advised of the filing bythe Regional Office that same day.July 17,1969-Notice of Representation Hearing wasmailed by the Regional Office setting the hearing for July28.July 25,1969-Regional Office advised Respondent thatDoyle had filed a charge of unfair labor practice againstit (Case 22-CA-3363) alleging that Monroe had unlaw-fully dominated and interfered with the operation andadministration of the Union in violation of Section8(a)(1) and (2) of the Act.July 25,1969-The Regional Office postponed indefi-nitely the hearing on the decertification petitionAugust 4, 1969-TheRegional Office advised the partiesthat Doyle had filed a charge of unfair labor practiceagainst the Union (Case 22-CB-1536) alleging that theUnion had unlawfully requested and Respondent hadunlawfully afforded recognition to the Union despite theexistence of a question concerning representationAugust 29,1969-The Regional Office advised Doylethat it was refusing to issue complaint based on either ofhis charges.September 5, 1969-TheRegional Office issued an ordersetting the representation hearing on the decertificationpetition for September 11.September 8,1969-Norman Bruck, an attorney repre-senting Doyle, requested an extension of time from theOffice of Appeals of the General Counsel of the Boardfor the purpose of appealing from the Regional Direc-tor's dismissal of Doyle's charges against Respondentand the Union.September 10,1969-The Regional Office postponed thedate for the representation hearing to September 23,1969. Postponement was granted at the request of coun-sel for the Petitioner. Counsel for the Respondent didnot object to the postponement. Counsel for the Uniondid objectSeptember 10,1969-Bruck wrote to the Office of Ap-peals confirming the fact that he had been granted a10-day extension for the purpose of filing his appeal.September 11,1969-The Office of Appeals by telegramto Bruck confirmed his extension of time.September 17,1969-Bruck wrote to the Regional Di-rector requesting that the representation hearing be post-poned from September 23.September 18, 1969-TheRegionalDirector deniedBruck's request for postponement of the representationhearingSeptember 19,1969-Bruck filed with the Office of Ap-peals in Washington, D C, his appeal from the RegionalDirector's dismissal of Doyle's charges.September 23,1969-Representation hearing held inCase 22-RD-268. At the hearing counsel for the Peti-tioner asked that the hearing be held open pending deter-mination of his appeal from the Regional Director's dis-missal of Doyle's charges. This motion was deniedThereafter counsel for Monroe joined in Petitioner's mo-tion to hold in abeyance the Decision and Direction of529Election until Bruck's appeal had been acted upon. Thismotion was referred to the Regional Director for ruling.September 24,1969-Counsel for the Union filed withthe Office of Appeals an opposition to Bruck's appeal.September 25,1969-The Regional Office advised theparties that Doyle had filed a charge of unfair laborpractice against the Union (Case 22-CB-1567)allegingthat the Union had attempted to restrain and coerceDoyle by authorizing and threatening to conduct masspicketing at his home.September 30,1969-Bruck petitioned the RegionalOffice to reopen the hearing in Case 22-RD-268 In hisbrief supporting this petition Bruck stated that "Therecord does not reflect the fact that Petitioner has reasonto believe that approximately 20% of the bargaining unitis composed of craftsmen with no community of interestwith the balance of the unit. In addition, Petitioner him-self, is a chauffeur to executive personnel and feels thathe has no community of interest with the rest of thebargainingunitand therefore should be excluded there-from."September 30,1969-The collective-bargaining agree-ment between Monroe and the Union expired.October 10,1969-The Regional Director issued an Or-der Remanding Proceeding For Further Hearing in Case22-RD-268 and set October 17 as the date for the re-opened hearing.October 10,1969-The Regional Director advisedBruck that he was refusing to issue complaint basedupon Doyle's second charge against the Union (Case22-CB-1567)October 10,1969-The Office of Appeals advised Bruckthat his appeal from the dismissal of Doyle's chargeagainstMonroe and his first charge against the Unionhad been denied.October 14,1969-TheRegionalDirector postponed thereopenedhearingin Case 22-RD-268 until October 24at the request of Monroe's counsel. Counsel for Doyle,the Petitioner, did not object to the postponementCounsel for the Union objected.October 22,1969-All parties enteredinto aStipulationfor Certification Upon Consent Election providing for anelection to be held in the unit hereinabove found to bean appropriate one for the purposes of collective bar-gaining.Novermber 13,1969-The election was held resulting in22 votes being cast for retention of the Union as bargain-ing representative and 36 votes against the UnionNovember 20,1969-The Union filed objections to con-duct affecting the results of the election.January 5,1970-The Acting Regional Director issuedaReport On Objections finding that "the objectionsraised substantial and material issues with respect toconduct affecting the results of the election" and recom-mending that the election be set aside and a new electionbe heldJanuary 22,1970-Monroe filed with the Board inWashington Exceptions To Report On ObjectionsMarch 11, 1970-TheBoardissued itsOrder DirectingHearing onthe Union's objections and directing thatsaid hearing be consolidated with the hearing in Case22-CA-4001. 530DECISIONSOF NATIONALLABOR RELATIONS BOARDD The Employee Interviews of October 13, 1969,and the Grant of BenefitsBeginningat 8 a.m. on Monday, October 13, 1969, eachemployee in the unit was called to the personnel conferenceroom at the Orange facility in order of seniority to a meetingwith Hamilton Stewart, Monroe's manager of employee com-pensation, the employee's immediate supervisor, and thatsupervisor's supervisorThe same format was followed ineach such interview with Stewart following a written outlinehe had preparedThese interviews were conducted pursuantto a manage-ment decision made the previous week at a meeting attendedby Stewart and St. John among others, at which it was de-cided to go ahead and grant wage increases and installcertainbenefits because Monroe could not see any prospect of im-mediate resolution of the various matters pending before theBoard, including the decertification petition and a possiblereopening of the hearing therein as well as the unfair laborpractice chargesThe Union was not given notification ofMonroe's intent to hold these interviews and to grant eco-nomic improvements to the unit employees. The three unionofficers employed by Monroe were among the first employeesinterviewed. Therefore, Stewart testified, Respondent "didn'tfeel it necessary to notify the Union officially" of the actionitwas takingAt each interview the first thing told the employee was thaton advice of legal counsel Respondent was discontinuingwithholding union dues from the pay of the employees.The employees were then told that because of the uncer-tainty of the legal situation facing Respondent Monroeplanned to go ahead and make certain changes in the em-ployees' conditions of employment The changes would beexplained and any questions the employees might have wouldbe answeredThe first such change was a switch in the time of wagepayment from a weekly to a biweekly period. This change wasto take place 1 month from the date of the employee inter-viewNext, the employees were told that they would nolonger use a timeclock to record their time and instead wouldhenceforth fill out a weekly timesheet like all other Monroeemployees and would be on their honor to accurately reportwhen they arrived and when they leftThe employees were then told that because of economicconditions Respondent did not think it fair that they be penal-ized because of the current legal entanglements and thatMonroe was going to grant them an 8-percent wageincreaseEach employee was told what the increase would be for hisindividual classification and the effective date of the raise.Then the employees were told what the Company's policywould be for the vacation yearbeginningJune 1, 1970, andhow each would be treated in regard to his vacation eligibil-ity.Stewart then told the employees "that we are going to offerthem on a contributory basis certain benefits they had notreceived under the collective bargaining agreement." Eachemployee was given a set of booklets explaining each of thebenefit programs and a set of enrollment cards and was toldto read the booklets and that there would be a meeting laterin the week at which Respondent's benefits manager wouldanswer any questions regarding the benefits programs. Theemployees were told that the benefit plans were contributoryand that it was optional on the part of each employee as towhether he enrolled in any or all of the plans '° Each of thebooklets explaining the benefit plans states that the programis available to eligible employees of Litton Industries Underthe "General Information" section of the bookletexplainingthe AdditionalBasicLife Insurance program appears thefollowing.WHO MAY ENROLLAll full-time employees who are not covered under aCollectiveBargainingAgreement, unless such agree-ment specifically provides for participation in the plan,are eligible to enrollEach of the booklets distributed to the employees duringthese interviews containeda similar limitation.Stewart testified that "[w]e explained the company sickleave plan that is available to all employees at Orange exceptthose who were covered under the collective bargainingagreement, and we advised each employee that they wouldnow be covered under the sick leave plan." The details of thesick leave plan under which an employee may accrue 10 daysof paid sick leave per year up to a maximum of 65 days wereexplained and each employee was told how much accruedsick leave he was then entitled to based upon his length ofservice.Stewart testified that "the explanation was given the em-ployees that in order tomaintaincompetitive rates of pay andcompetitive benefit levels this was the purpose of granting thisincrease and these benefits." Stewart further explained "thatthe employees of that particular group of employees hadbecome accustomed to receivingan increaseand benefit im-provements at that period of time, at the expiration of thecontract "Finally the employees were told that Monroe would con-sider each employee's job performance and that his futuresalary would be determined by the merit system. Stewartexplained that Monroe's philosophy of determining an em-ployee's salary was based on paying a fair and competitiverate of pay and was based on the merit system; i.e., on howeach employee performed on the job to which he was as-signed.Stewart testified that quite a few of the employees askedquestions. Two or three asked what would happen if an elec-tion was held and the Union won In answer Stewart statedthat if the Union won a "fair election" Monroe wouldnegoti-ate ingood faith from the position at the start of the negotia-tions Stewart denied havingsaidthat the benefits then beinggranted would be taken away if the Union won an electionAcceptedRejectedAdditional lifeinsurance2734Supplemental lifeinsurance1843Major medicalinsurance601Salary continua-tion plan4912Improved retire-ment benefits5110'°As toeachof thebenefit plans the unit employees exercise their rightto enroll in the following numbers MONROEStewart testified that at the time the interviews were startedBruck's appeal from the dismissal of Doyle's first two chargeswas pending in the Office of Appeals in Washington and theRegional Office had not disposed of Doyle's second chargeagainstthe Union. The notice fromthe RegionalOffice stat-ing that it was refusing to issue complaint based on Doyle'ssecond charge against the Union was received by Monroe ator about 11 a.m. on October 13 after about 10 interviews hadbeen conducted. The letter from the Office of Appeals advis-ing that Bruck's appeal from the dismissal of the first twocharges had been denied was received by Monroe at or aboutthe same time on October 14, after some 35 to 40 of the totalof 60 interviews had been held.E.McMahon's Letter to the EmployeesOn October 31, 1969, as part of Monroe's campaign todefeat the Union in the upcoming decertification election,Respondent's president, Donald A. McMahon, sent a letterto all unit employees reading:I appreciated the opportunity to meet and talk with youon October 30th. It is my sincere hope that I was ableto communicate to you your company's feeling abouteach employee, and also how I personally feel aboutevery member of the Monroe team.We are dedicated to the principle of the dignity of eachindividual, and I feel very strongly that each employeeshould share in our programs of increased wages, betterfringe benefits and pension plans. This will be possible ifwe have no union.Seniority and job security are two items that we believein and practice,union or no union. Because we are nota manufacturing company in Orange, we do not haveproduction increases or decreases that result in layoffs.We value youas anemployee, and I know that you willvote the way you feel is best.Hamilton Stewart testified that McMahon's letter of Octo-ber 31 was written in response to union leaflets of October 27and 30. The full text of those documents is set forth below.October 27, 1969Dear Member:On November 13, 1969, the National Labor RelationsBoard will conduct an election in the cafeteria of ourplant.For the first time in 30 years, the security and progresswe have enjoyed have been put in jeopardy by a fewindividuals who are doing the company's bidding.As you all know by now, the N L.R.B.has dismissedall of the charges filed by Doyle.It was easy to see the close relations that existed dur-ing the N.L.R.B. hearings, between Doyle and the com-pany. After months of unnecessary delays by Doyle andMonroe, the election was finally set for November 13th.LOCAL 432 DELIVERSThe wage increase put into effect by the company isfar below what IUE Local 432 has won in the Cliftonplant. For example, wages were increased by the unionatClifton by 11% in the first year and an additional8.5% in the second year.These raises-guaranteed by contract-amount to 47cents per hour in exactly 18 months. Certain jobs like themaintenance men will go up 53 cents an hour.In addition, the union has been able to put all jobs onautomatic progression including the skilled tool makers.At Monroe, on the other hand, the company has putall of the people on merit instead of automatic progres-sion, so instead of going forward at this plant as we are531doing in Clifton, the company feels free to turn back theclock.Another step backwards, the company has nowchanged weekly payroll to a bi-weekly basis, a definitesaving to Monroe, but a great hardship to the workers.OTHER BENEFITS WON BY LOCAL 432In addition to the wage increases and automaticprogression mentioned above, Local 432 at the Cliftonplant negotiated a fifth week vacation for all membersover 24 years and 10 months of service. The MonroeCompany has made it clear that there will be no im-provements in vacation.This would deprive 30 Monroe employees of a fifthweek vacation, except that after IUE wins the election,we will move to get this important vacation improve-ment as well as four weeks for 19 years and 10 monthsservice, into the contract-the same as in Clifton.The company has also made it clear that there will beno improvements in holidays. Contrast this with theadditional holiday, the day after Thanksgiving, whichLocal 432 members will enjoy this November 28 at Clif-tonVery important also, Local 432 was able to negotiatea new severance clause granting severance pay up to fiveweeks, a benefit which the Monroe workers will notenjoy until Local 432 IUE wins the election.These facts prove that Monroe workers need the IUELocal 432 more than ever before. They need union pro-tection to safeguard their seniority and to make sure thatthey're not laid off or fired without union representation.The company will undoubtedly make all sorts ofpromises to the Monroe workers in order to try anddefeat the union, but if there ever was a plant that neededLocal 432 IUE to win the benefits we have proved we canwin and to protect your service and your jobs, this is theplant where the need is the greatest.Fraternally,Local 432 IUE-AFL-CIO[Signatures omitted.]REMEMBER: Ony when wages and benefits are spelledout in a signed union contract are they guaranteed.30 October 1969Dear Member:On Thursday, November 13, you will be voting in anelection that will be one of the most important votes youwill ever cast.We are very concerned with our years of service(many of us with much greater than 20 yrs) to thiscompany.We raise the following questions:What will happen without a Union Contract if thecompany just decides to lay-off the workers without re-gard to seniority? (You know what happened to many ofthe senior workers in the Salaried Group without a Un-ion Contract in the past).What will happen if the company decides throughsome phony efficiency program to speed up the work andget nd of what they would term the dead wood?What will happen to the workers if some disagreementtakes place on their job?What will happen to the workers if the company justdecides to lower the pay rates or reduce the benefits orfor that matter, change any conditions that affect us inany way?The answers to the above questions are easy-withouta Union Contract, the company can do as it pleases. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis is why we believe it is important to us to workunder a Union Contract to provide the protectionagainst these things happening.Yes, under a Union Contract, the Wages and Benefitswill be clearly spelled out and above all, our senioritywill be protected and this, we believe, is one of the mostimportant reasons for the Union.Isn't it strange, now after all these years of fightingand struggling so hard with this company, to gain whatwe have, that now all of a sudden, the company is treat-ing us kindly and making Pie in the Sky promises to us.It is no secret to us that these tactics are being usedto attempt to have us lulled to sleep and give up our mosttreasured possession-A Union Contract that protectsour livelihood.Vote for Local 432 IUE-AFL-CIO and continue towork with dignity, protection, and above all security!!!Fraternally,Local 432 IUE-AFL-CIO[Signatures omitted ]REMEMBER: Only when wages and benefits arespelled out in a signed union contract are they guaran-teed!!F.Conclusions and FindingsInTennesseeHandbags, Inc.,179 NLRB No. 161, theBoard stated:It is well established that Section 8(a)(1) prohibits con-duct by an employer "immediately favorable to em-ployees undertaken with the express purpose of imping-ingupon their freedom of choice for or againstunionization and is reasonably calculated to have thateffect."5There can be no doubt that the wage increase and certainof the benefits granted by Respondent during the October1969 interviews with the employees were "immediately favor-able" to them. The 8-percent wage increase was retroactiveto October 6, 1969, and as noted in the stipulation of theparties set forth in this Decision, ranged from 19 cents to29-% cents per hour. The sick leave plan with maximumaccrual of 65 days of sick leave was put into effect with creditgiven for past service. Additionally, certain of the contribu-tory plans had retroactive features. Thus, the major medicalplan provided for payment of expenses incurred after enroll-ment due to injury or illness suffered prior to such enrollmentbut after January 1, 1969. Under this provision employeeRamella was able to collect some $750 from the insurancecarrier for medical bills incurred by his wife during the year1969 for a condition which preexisted the date of his enroll-ment in the major medical plan.However, "[u]nder the circumstances of this case," I amconstrained to find "that General Counsel has [not] estab-lished, by a preponderance of the evidence, that Respondentgranted and announced the benefits for the purpose of caus-ing the employeees to reject the Union."Tennessee Hand-bags, Inc., supra.As inTennessee Handbagsthe Respondent,although faced with the possibility of an election, did notknow when, if ever, it would be held. Although Monroe didnot protest Doyle's tactics which frustrated expeditious pro-cessing of the petition and was itself responsible for some ofthe delays, there is no allegation or evidence linking Respond-ent to the decertification petition. The representation hearinghad been held but the Petitioner's motion to reopen the hear-ing had been granted by the Regional Director and theresumed hearing was scheduled for October 17Moreover,the position stated by the Petitioner, questioning his owninclusion in the unit, was such as to raise reasonable doubtsthat an elections would be conducted based upon his petitionFurther, as inTennessee Handbags,there is evidence ofonly one possible unfair labor practice committed by Re-spondent during the period in question, that being the state-ment in McMahon's letter of October 31:We are dedicated to the principle of the dignity of eachindividual, and I feel very strongly that each employeeshould share in our programs of increased wages, betterfringe benefits and pension plans. This will be possible ifwe have no union.In the context of the bitterly waged election campaign Ifind that this statement did not exceed the permissible boundsof campaign rhetoric and shall recommend dismissal of thisallegation of the complaintMoreover, this statement must beviewed in light of Stewart's unrebutted testimony that, whenhe was asked during the course of the October interviewswhat effect a union election victory would have, he repliedthat in such an event Monroe would negotiate from the posi-tion at the start of such negotiations.Without restating the evidence hereinabove set forth detail-ing the economic justification for large wage increases to andimproved benefit programs for the unit employees to enableRespondent to recruit and retain employees in the job classifi-cations included in the unit, I conclude that such justificationdid in fact existMonroe's failure to grant such increasesduring the 1967 and January-February 1969 negotiations "isnot of itself sufficient to overcome a demonstrated substantialbusiness purpose for a particular act "NL.R.B. v. GothamIndustries, Inc.,406 F 2d 1306, 1313 (C A. 1). While his ownnotes indicate that Stewart was not entirely candid in hisclaim that Monroe was prepared to grant increases during the1967 negotiations there is no evidence to rebut his claim thatABS Clifton retained veto power over any desire that Re-spondent might have had to grant increases at that time. AstoMonroe's failure to give more than a 10-cent increase asthe price of obtaining severance of the units in 1969, I findconvincing Stewart's explanation that Respondent held backat that time from raising wages by an amount its own wagesurveys indicated was necessary to bring its employees' com-pensation up to competitive levels because Monroe was look-ing ahead to the negotiations which would be held in a fewmonths to obtain a new collective-bargaining agreement andMonroe's expectation that during those negotiations the Un-ion would demand and expect large increases. Accordingly,I shall recommend dismissal of the complaint.IV REPORT ON OBJECTIONSAs previously noted, the Board, having found that certainof the Union's objections to the election raised substantiallythe same issues as were raised by the allegations of the Com-plaint herein consolidated the representation and complaintproceedings for the purpose of hearing, findings of fact, andrecommendations to the Board as to the disposition of saidobjectionsHaving found that the Respondent in the periodprior to the election did not interfere with, restrain, or coerceits employees in violation of Section 8(a)(1) of the Act, Irecommend that the Board dismiss the Union's objections tothe election and that it certify the results thereof.RECOMMENDED ORDERNL R B. v Exchange Parts Co,375 U s 405, 409It is recommended that the Complaint herein be dismissed. APPENDIX APROPOSEDPRESENT RATE RANGE a/SURVEYS-WEIGHTED AVERAGESNO. OFJOB TITLECLASSCLASS ICLASS IIICLASS IEMP.c/ 11IN.MEANMAX.MATRON-ELEVATOR OPERATOR2.152.102.056412.22.42.60PLANT ATTENDANT b/A2.262.212.163912.22.42.64FIELD SERVICE ORDER FILLERJ.262.212.162172.32.42.57MAINTENANCE LABORER-YARDMADJ2.422.372.326782.22.62.88FIELD SERVICE STOCK MAN2.422.372.321952.412.62.84SHIPPER-RECEIVER2.422.372.3228412.32.52.69DRIVER2.822.762.712273.03.54.05MAINTENANCE TRADES HELPER6072.52.72.83MAINTENANCE PAINTER2.9552.8752.8053353043.43.74MAINTENANCE PLUMBER3.0052.9452.8952.8356843.13.53.55MAINTENANCE UTILITY MAN3.0152.9952.9052.8457712.93.23.37MAINTENANCE CARPENTER3.0452.9552.9352.8756043.13.53.76MAINTENANCE ELECTRICIAN3.1153.0452.9652.9051753.23.613.75MAINTENANCE MACHINISTJ3.1153.0452.9652.9054113.23.53.74a/ The collective-bargaining agreement provided for progression within each jobclassification to the maximum contract rate for the job over a stated period of time.b/ Janitorc/ Total number of employees emcompassed in three surveys utilized by Stewart within eachclassification.